Exhibit 10.1

 

EMI Translation and Record Transport Service Agreement

 

THIS AGREEMENT is made effective as of the 1st day of June, 2004 (the “Effective
Date”).

 

BETWEEN:

 

YAK Communications (Canada) Inc.,

a corporation organized under the laws of Ontario

(the “Customer”)

- and -

 

TELUS Communications Inc.,

a corporation organized under the laws of Canada

(“TELUS”)

 

WHEREAS:

 

A. The Customer is a telecommunications services provider;

 

B. The Customer has entered into agreements with respect to the billing and
collection of telecommunications services provided by the Customer with certain
Canadian Local Exchange Carriers;

 

C. The Customer’s billing information with respect to such telecommunications
services requires certain validation and conversion prior to its being in a form
that the Canadian Local Exchange Carriers can utilize for billing and
collection;

 

D. The Customer’s billing information must be distributed to the Canadian Local
Exchange Carriers with whom the Customer has entered into agreements with
respect to billing and collection services;

 

E. TELUS provides certain validation, correction, and translation services with
respect to billing information that the Customer is able to provide;

 

F. TELUS provides an interface with Canadian Local Exchange Carriers for the
translation and transportation of billing information;

 

G. The Customer has requested that TELUS provide certain validation, correction,
translation, and record transport services with respect to the Customer’s
billing information; and

 

H. TELUS has agreed to provide such services.

 

IN CONSIDERATION of the respective covenants and agreements contained in this
Agreement, the Customer and TELUS mutually agree as follows.



--------------------------------------------------------------------------------

1. Interpretation and Scope

 

1.1. Definitions and Interpretation

 

When used in this Agreement the following terms shall have the following
meanings:

 

“Agreement” means this written instrument together with the attached Schedule
“A” and any amendments made in writing by the parties to such documents.
“Eligible Canadian Local Exchange Carriers” or “Eligible Canadian LEC’s” means
the billers with whom the Customer has a entered into a billing and collection
services agreement. The Eligible Canadian LECs are Bell Canada where it is
operating in Ontario and Quebec, TELUS Communications Inc. where it is operating
in Alberta and British Columbia, which Eligible Canadian LECs may be changed
from time to time by TELUS upon written notice.

 

“Services” means the services to be provided by TELUS to the Customer as defined
in Schedule ‘A”.

 

In the event of any conflict or inconsistency among the provisions of the
various parts of this Agreement, such conflict or inconsistency shall be
resolved by giving precedence, first, to the main body of this Agreement and,
second, to the Schedules.

 

2. Services

 

(a) TELUS shall provide the Services to the Customer in accordance with Schedule
“A”.

 

(b) TELUS shall be responsible for the manner in which such Services are
performed, for the method employed in doing the same, and for all acts and
things done in the delivery of the Services outlined in Schedule “A”.

 

3. Term and Termination

 

(a) The term for the provision of the Services shall commence on the Effective
Date and shall continue, subject to earlier termination, for a period of three
(3) years (the “Initial Term”). Unless TELUS receives written notice from the
Customer to terminate the Services at least thirty (30) days prior to expiration
of the Initial Term, TELUS shall continue to provide the Services on a month to
month basis (each a “Renewal Term”) at the same rates, charges and fees and on
the same terms and conditions as provided for in this Agreement until the
earlier of:

 

  (i) either party receives at least thirty (30) days’ prior written notice from
the other party respecting termination of the Services effective the end of a
Renewal Term; and

 

  (ii) the Services are otherwise terminated as provided for herein.

 

(b) During the Initial Term either party may, upon three (3) months prior
written notice to the Other party, terminate this Agreement.

 

2



--------------------------------------------------------------------------------

(c) In the event of termination by the Customer pursuant to Article 3(b) or in
the event of termination pursuant to Article 3(d) or 3(e), the Customer shall
pay to TELUS, as liquidated damages and not as a penalty, termination fees in
the amount of two thousand dollars ($2000.00) per month for each month and
partial month of the unexpired portion of the Initial Term.

 

(d) Notwithstanding any other provision of this Agreement, TELUS shall be
entitled, at its option, to terminate this Agreement upon written notice to the
Customer:

 

  (i) if the Customer fails to pay any amounts due and owing to TELUS under this
Agreement; or

 

  (ii) if the Customer otherwise fails to comply with any of the terms and
conditions of this Agreement; after having been provided with notice of such
deficiency and thirty (30) days within which to cure such deficiency and such
deficiency remains unremedied at the expiration of such time period.

 

(e) Notwithstanding any other provision of this Agreement, TELUS shall be
entitled, at its option, to terminate this Agreement immediately upon written
notice to the Customer:

 

  (i) where required by law, court order or regulatory order or directive;

 

  (ii) upon the Customer becoming bankrupt or insolvent;

 

  (iii) upon the filing by the Customer of any petition or answer seeking
reorganization, readjustment or arrangement of the business of the Customer
under any law relating to bankruptcy or insolvency;

 

  (iv) upon the Customer ceasing to carry on business in the ordinary course;

 

  (v) upon the appointment of a receiver or receiver-manager for all or
substantially all of the property of the Customer;

 

  (vi) upon the making by the Customer of any assignment or attempted assignment
for the benefit of creditors; or

 

  (vii) upon the institution of any proceedings for the liquidation or winding
up of the Customer’s business;

 

such termination to be effective on the date specified in the notice of
termination.

 

(f) Expiration or termination of this Agreement shall not relieve the Customer
of its obligation to pay amounts due or to become due to TELUS, nor deprive
TELUS of any of its rights or remedies or actions against the Customer.

 

(g) This Agreement, including all Attachments and Schedules attached hereto
constitutes the entire agreement and understanding between the parties hereto in
connection with the subject matter hereof, and no representations or statements
made by either party, which are not stated herein shall be binding on the
parties. This Agreement shall supersede and cancel any and all previous written
or oral representations, communications, negotiations, commitments and writings
with respect thereto (including, but not limited to the EMI Translation Service
Agreement between the parties dated the l day of July, 2000).

 

3



--------------------------------------------------------------------------------

4. Price and Terms of Payment

 

(a) The Customer shall pay to TELUS the rates, charges and fees payable for the
Services as specified in Schedule “A”. All rates, charges and fees shall be
payable as of and from the earlier of: (a) the Effective Date, and (b) the date
of provision of the Services.

 

(b) The Customer shall be responsible for the payment of all taxes, levies and
duties imposed by any local, provincial, state or federal government or
government agency in connection with the provision of the Services to the
Customer by TELUS. Where required by law, the Customer shall pay the relevant
tax, levy or duty directly to TELUS. The Customer’s liability shall not include
taxes, levies and duties imposed directly on TELUS in the nature of a property,
capital or income tax.

 

(c) TELUS shall invoice the Customer monthly in advance for the month fees
specified in Schedule “A”. TELUS shall invoice the Customer monthly in arrears
for fees based on usage specified in Schedule ‘A’. All charges shown on the
Customer’s bill are due on the due date shown on the bill. All charges not paid
by the due date are past due and will bear interest at the rate of 1.5% per
month compounded monthly (19.56% per year).

 

(d) If the Customer terminates all or any part of the Services prior to
expiration of the Initial Term or any Renewal Term, the Customer shall pay to
TELUS all outstanding rates, charges and fees to the effective date of
termination plus, as specified in this Agreement, any early termination charges.

 

5. Title

 

All work products including documentation, reports, brochures and manuals
including, without limitation, any items deliverable under this Agreement, if
any, developed by TELUS pursuant to this Agreement, and all copyright, patent
and all other proprietary rights in such work products shall be the property of
TELUS and may be used or disclosed by TELUS to anyone in its sole discretion.
Furthermore, any and all designs, methods, processes, formulae, data,
specialized know-how, improvements, innovations, trade secrets and specialized
techniques that are made, prepared, developed, generated or produced by TELUS,
its officers, employees, agents, representatives, and subcontractors, in
connection with the performance of the Services under this Agreement vest in
TELUS and shall become the sole property of TELUS. The Customer agrees to
execute all documents prepared at the expense of TELUS which are required to
give effect to this section.

 

4



--------------------------------------------------------------------------------

6. Confidentiality

 

(a) Each party shall not disclose to any third party any of the details of this
Agreement or use any information which it has acquired as a result of this
Agreement concerning the other party’s plans, business, objectives, customers,
products, processes, work or services, without the other party’s prior written
consent. Such information shall only be used for the purposes of this Agreement.
The receiving party shall take every reasonable precaution to avoid disclosing
such information, data or documentation and such precautions shall include, but
are not limited to, the safeguarding of documents, the making of copies only
when necessary, and giving security instructions issued by the disclosing party
to the receiving party from time to time.

 

(b) The obligations set out in this Article 6 shall not apply to:

 

  (i) information which is within the public domain at the date of its
disclosure to the recipient party or which thereafter enters the public domain
otherwise than through the acts or omissions of the recipient party, its
officers, employees, agents, or representatives or any other person under an
obligation to hold same confidential;

 

  (ii) information which is already known to the recipient party at the time of
its disclosure by the disclosing party and is not subject to confidential
restrictions;

 

  (iii) information which is developed independently by the recipient party
prior to or following the date of its disclosure to the recipient party;

 

  (iv) information which, following its disclosure by the disclosing party to
the recipient party, is received by the recipient party without obligation of
confidence from a third party who the recipient party had no reason to believe
was not lawfully in possession of such information free of any obligation of
confidence;

 

  (v) information which the disclosing party has given its written approval to
disclose; or

 

  (vi) information which the recipient party is required by a judicial,
administrative or governmental body to disclose.

 

(c) The obligations of confidentiality in this Article 6 shall, with respect to
any particular information, survive for a period of two (2) years following
disclosure of that particular information by the disclosing party to the
recipient party.

 

7. Warranty and Limitation of Liability

 

(a) TELUS shall not be liable for mistakes or errors in the transmission of
billing messages received by TELUS nor for the content of such billing messages.
TELUS does not guarantee error-free or uninterrupted provision of the Services.
TELUS will utilize reasonable commercial efforts to provide the Service in
accordance with Schedule “A” but does not assume any financial liability for the
value of the billing records, real or implied, that TELUS is transporting on
behalf of the Customer.

 

5



--------------------------------------------------------------------------------

(b) Other than as provided for in this Agreement, there are no other warranties,
representations, conditions or guarantees of any kind whatsoever, either express
or implied, whether existing by statute, agreement, tort, product liability or
otherwise, regarding the Services including, but not limited to, warranties,
representations and guarantees as to merchantability, fitness for purpose,
design, condition or quality.

 

(c) TELUS shall not be liable to the Customer or any other person for any
losses, damages, injuries, or costs, notwithstanding TELUS’ notice of the same,
arising out of or caused by the Customer or its employees, agents,
subcontractors, or those for whom at law it is responsible, in the performance
of this Agreement including, without limiting the generality of the foregoing,
that arising out of or caused by use of the Services by the Customer.

 

(d) In no event will TELUS be liable to the Customer or any party claiming
through or under the Customer for lost profits, lost revenue, failure to realize
expected savings, loss of use or any other commercial or economic loss of any
kind, or any punitive, exemplary, indirect, incidental, consequential or special
damages, or any third party claims arising out of the use by the Customer of the
Services, even if TELUS has knowledge of the possibility of such potential
losses or damages.

 

8. Indemnity.

 

Notwithstanding any other provisions in this Agreement, the Customer shall:

 

(a) indemnify and hold harmless TELUS, its directors, officers, employees and
agents from and against any and all manner of liabilities, awards, claims,
demands, suits, proceedings, actions, causes of actions or other claims which
may be brought or made against TELUS or such persons, or which TELUS or such
persons may become subject to;

 

(b) be liable to TELUS, its directors, officers, employees and agents for any
and all losses, costs, charges, damages and expenses whatsoever (and without
limiting the generality of the foregoing, any direct losses, costs, damages and
expenses of TELUS or such persons, including costs as between a solicitor and
his own client) which TELUS or such persons may sustain, pay or incur; as a
result of, arising out of, or in connection with:

 

(c) the provision of the Services to the Customer;

 

(d) any willful, negligent or wrongful act or omission of the Customer,
including any employees, agents and subcontractors of the Customer, pursuant to
this Agreement;

 

(e) any alleged infringement by the Customer of any third party intellectual
property rights; or

 

6



--------------------------------------------------------------------------------

(f) the improper disclosure of Confidential Information by the Customer,
including any officers, employees, agents, representatives and subcontractors of
the Customer.

 

9. CRTC Compliance

 

(a) Tariffs means the tariffs of TELUS, including national tariffs and special
assembly tariffs, and the Terms of Service contained therein, all as approved by
the Canadian Radio- television Telecommunications Commission (“CRTC”), and as
amended from time to time.

 

TELUS and the Customer acknowledge and agree that the charges for, availability
of, and terms and conditions associated with the provision of, non-tariffed
services are in no way contingent or conditional on the Customer subscribing for
the provision of any tariffed or tariffable services from TELUS or a TELUS
affiliate. Further, TELUS and the Customer acknowledge and agree that any terms
and/or benefits that are conferred on the Customer as a result of this Agreement
(other than terms and/or benefits that are set out in TELUS’ tariffs) are in no
way contingent or conditional on the Customer subscribing for the provision of
any tariffed or tariffable services from TELUS or a TELUS affiliate and TELUS
and the Customer confirm that any such terms and/or benefits conferred on the
Customer as a result of this Agreement would have been available even if the
tariffed or tariffable services were contracted for individually and separately
from this Agreement.

 

(b) The provision of the Services will be subject to the following tariffs:

 

NONE

 

Any applicable tariffs not listed in the above paragraph will, notwithstanding
such omission, apply to the provision of the services under this Agreement and
such Tariffs will, in addition to those Tariffs listed above, to the extent of
any conflict or inconsistency, prevail over any provision of this Agreement.

 

10. General.

 

(a) Relationship. The Customer and TELUS are independent contractors. Nothing in
this Agreement shall be construed so as to create a partnership or joint venture
or relationship of franchisor and franchisee or principal or agent. Neither
party shall be liable for the debts or obligations of the other party.

 

The Customer shall not be an agent of TELUS for any purpose. The Customer is not
granted any right or authority-to assume or create any obligation, express or
implied, on behalf of or in the name of TELUS or to bind TELUS in any manner
whatsoever.

 

7



--------------------------------------------------------------------------------

(b) Conflict of Interest. The Customer represents and warrants to the best of
its knowledge and belief that, except as a shareholder in an incorporated
company issuing shares to the public at large, no TELUS official or employee has
a direct or indirect interest or receives any direct or indirect proceeds from
this Agreement.

 

(c) Set Off. TELUS may, in its sole discretion, set off any and all amounts owed
TELUS or an Affiliate thereof by the Customer for any reason including, but not
limited to, any amounts associated with the provision by TELUS of
telecommunications services against amounts owed the Customer by TELUS.

 

(d) Assignment. This Agreement is personal and shall not be assigned in whole or
in part by the Customer without the prior written consent of TELUS, such consent
not to be unreasonably withheld. TELUS may assign this Agreement upon providing
written notice to the Customer. TELUS may subcontract some or all of the
Services without the prior written consent of the Customer.

 

(e) Notices. Any notice or other communication pursuant to this Agreement
required or desired by either party shall be deemed to have given on the date
when delivered or sent by confirmed facsimile transmission, or three (3) days
after being sent by registered mail:

 

to the Customer:      YAK Communications (Canada) Inc.        300 Consilium
Place, Suite 500        Ontario Ml H 3G2        Attention: Mr. C. Zwebner       
Facsimile: (647) 722-7007 to TELUS at:      TELUS Communications Inc.       
Suite 200, 250 Albert Street        Ottawa, Ontario KI P 6M1        Attention:
Ms. L. Fournier        Facsimile: (613) 780-6666

 

(f) Compliance with Law. The Customer shall properly execute and comply with all
statutes, rules, orders, ordinances, and regulations of all governmental
authorities in carrying out its obligations pursuant to this Agreement.

 

(g) Waiver. Failure by either party to insist upon the strict performance of any
of the covenants, agreements, terms, provisions or conditions contained in this
Agreement or to exercise any election shall not be construed as a waiver or
relinquishment of such covenant, agreement, term, provision or condition but the
same shall continue and remain in full force. No waiver shall be deemed to have
been made unless expressed in writing.

 

(h)

Entire Agreement. This Agreement constitutes the entire agreement between the
Customer and TELUS pertaining to the subject matter and supersedes all prior
agreements, understandings, negotiations, representations and discussions

 

8



--------------------------------------------------------------------------------

 

whether oral or written. This Agreement, in other than those sections under
which TELUS has reserved to itself the right to modify or amend, shall not be
modified, amended, rescinded or cancelled except by the written agreement of the
parties.

 

(i) Severability. If any section of this Agreement is invalid or unenforceable
in any circumstances, the remainder of this Agreement, and the application of
such section in any other circumstances, shall not be affected.

 

(j) Force Majeure. Neither party shall be responsible for any failure to comply
with any of the terms of this Agreement where such failure is directly or
indirectly caused by or results from events of force majeure beyond the control
of either party. These events include, but are not limited to, fire, flood,
earthquake, accident, civil disturbances, war, rationing, embargoes, strikes or
labor problems, delays in transportation, acts of God, or acts of government. It
is agreed that the time for performance by TELUS shall be extended by the period
of such uncontrollable circumstances.

 

(k) Survival. The sections titled Warranty and Limitation of Liability,
Confidentiality, Indemnity, and General shall survive expiration or termination
of this Agreement.

 

(l) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable. The Customer and TELUS irrevocably attorn to the exclusive
jurisdiction of the Courts of the Province of Ontario.

 

(m) Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the interpretation or meaning of this
Agreement.

 

(n) Enurement. This Agreement shall enure to the benefit of and be binding on
the successors and permitted assigns of TELUS and the Customer.

 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the Effective Date.

 

YAK Communications (Canada) Inc.

 

TELUS Communications Inc.

By:  

/s/ Charles Zwebner

--------------------------------------------------------------------------------

  By:  

/s/ Bob Kwapis

--------------------------------------------------------------------------------

   

Charles Zwebner

--------------------------------------------------------------------------------

     

Bob Kwapis

--------------------------------------------------------------------------------

    Name (Print or Type)       Name (Print or Type)    

CEO

--------------------------------------------------------------------------------

     

RVP Sales

--------------------------------------------------------------------------------

    Title       Title    

2004-10-19

--------------------------------------------------------------------------------

     

Oct 24/04

--------------------------------------------------------------------------------

    Date       Date

 

9



--------------------------------------------------------------------------------

Schedule “A”

 

Service

 

TELUS shall provide translation and record transport services for “sent paid”
(originating telephone number and billing telephone number are the same) call
detail records received from the Customer destined for eligible Canadian Local
Exchange Carriers (the “Services”). The Customer and TELUS agree as follows:

 

1. Description

 

(a) The Customer shall deliver “send paid” call detail records to TELUS. The
call detail records delivered by the Customer to TELUS will contain, at minimum,
the following information.

 

Fields Required in Customer Call Detail Records

 

field name

--------------------------------------------------------------------------------

  

data type

--------------------------------------------------------------------------------

   Length


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

from number    character    10    originating NPA NXX line # e.g., 6044323212 to
number    character    16    terminating NPA NXX line # e.g., 5044142010, or
overseas number up to 16 digits call duration    Numeric    6    connect time
(HHMMSS) e.g., 152218 billable time    Numeric    7    billable time (HHMMSST)
e.g., 1522182 charge    Character    7.2    charge or amount of call e.g.,
0015.42 date of record    Numeric    8    year/month/day (YYYYMMDD) e.g.,
19990226 provincial tax    Numeric    7.2    PST e.g., 0123.45 federal tax   
Numeric    7.2    GST or HST e.g., 0123.45

 

The Customer may provide values for additional fields in the call detail records
such as ANI/ONI, rate period (day/evening/night), and to/from place name and
state. If no information is specified in these fields, TELUS will assign default
values.

 

(b)

The Customer shall inform TELUS electronically that a file containing call
detail records is available for processing. The Customer shall encrypt the file
using pretty good protection (“PGP”) encryption software using public encryption
keys. The Customer shall provide TELUS with access to the Customer’s server

 

10



--------------------------------------------------------------------------------

 

containing the file of encrypted call detail records. TELUS shall electronically
access the file containing the encrypted call detail records on the Customer’s
server using File Transfer Protocol (“FTP”).

 

(c) TELUS shall:

 

(1) decrypt the Customer’s encrypted call detail records;

 

(2) perform certain validation on the call detail records; and

 

(3) convert call detail records to Exchange Message Interface (“EMI”) formatted
billing records.

 

(d) TELUS shall electronically deliver the Customer’s call detail records that
have been converted to EMI formatted billing records to the Eligible Canadian
LECs.

 

2. Additional Services

 

On receipt of a written request from the Customer, TELUS shall provide the
following additional services.

 

  (a) Billing quality edits and automatic correction

 

TELUS shall provide a series of validation tests to the Customer’s call detail
records. The validation tests may, in certain instances, include error
correction capabilities which will result in correction of certain errors or the
specification of certain data not present in call detail records.

 

  (b) Reconciliation reports

 

TELUS shall provide the Customer with reports that include detailed information
relating to the processing and transporting of the Customer’s call detail
records. The detailed information in the reports provide the Customer with the
capability to reconcile treatment of call detail records.

 

  (c) Fraud monitoring

 

TELUS shall provide the following monitoring capabilities with respect to the
Customer’s call detail records:

 

  (1) alerts based on industry standard or Customer provided “hot country”
lists;

 

  (2) alerts based on number of calls to the same telephone number or calls to
particular telephone numbers (Customer specified parameters);

 

  (3) alerts based on Customer specified level of toll charges.

 

3. Error Treatment

 

  (a) Errors detected by TELUS (pre-billing return)

 

If a Customer call detail record contains incorrect or incomplete data, TELUS
will use commercially reasonable efforts to correct the error and/or specify
information to complete the call detail record.

 

11



--------------------------------------------------------------------------------

If TELUS is able to correct the error and/or specify information to complete the
call detail record, TELUS shall:

 

  (1) translate the corrected call detail record into an EMI formatted billing
record;

 

  (2) electronically deliver the EMI formatted billing record to the Eligible
Canadian LECs; and

 

  (3) electronically deliver a report to the Customer describing the actions
TELUS took to correct the error and/or complete the call detail record.

 

If TELUS cannot correct the error and/or specify information to complete the
call detail record, TELUS shall, within fifteen (15) calendar days of the
processing date, electronically deliver to the Customer the call detail record
in error and a report containing an explanation of the error.

 

  (b) Errors detected by Eligible Canadian LEC’s billing interface (pre-billing
return)

 

As a result of validation performed by the Eligible Canadian LECs on EMI
formatted billing records, EMI formatted billing records may be rejected by the
Eligible Canadian LECs and returned to TELUS.

 

In the event of such return of EMI formatted billing records, TELUS shall,
within fifteen (15) calendar days of receiving the returned EM! formatted
billing record from the Eligible Canadian LEC, use commercially reasonable
efforts to correct the returned EMI formatted billing record.

 

If TELUS is able to correct the returned EMI formatted billing record, TELUS
shall return the corrected EMI formatted billing record to the eligible Canadian
LEC for billing.

 

If TELUS cannot correct the EMI formatted billing record, TELUS shall:

 

  (1) reformat the EMI formatted billing record into the call detail record
format; and

 

  (2) electronically deliver to the Customer the billing record in call detail
record format and a report containing an explanation of the error.

 

  (d) Non-billable records (post-billing return)

 

As a result of the Eligible Canadian LEC performing billing and collection
services for the Customer through use of the EMI formatted billing records, EMI
formatted billing records associated with calls that are non-billable may be
returned to TELUS.

 

If TELUS receives EMI formatted billing records associated with non-billable
calls from Eligible Canadian LEC, TELUS shall, within fifteen (15) calendar days
of receiving the returned EMI formatted billing record from the Eligible
Canadian LEC biller:

 

12



--------------------------------------------------------------------------------

  (1) reformat the EMI formatted billing record into call detail record format;
and

 

  (2) electronically deliver to the Customer the billing record in call detail
record format and a report containing an explanation of the error.

 

4. Pricing

 

  (a) fees based on usage

 

translate call detail records to EMI formatted billing records and transport to
Eligible Canadian LECs for billing:

 

The following rates apply:

 

Monthly volume

--------------------------------------------------------------------------------

   Rate per record


--------------------------------------------------------------------------------

 

<7M records

   $ 0.002 *

7M to less than 10M records

   $ 00015  

10M records or more

   $ 0.001  

--------------------------------------------------------------------------------

* A minimum monthly bill of $4,500 will apply for translation and record
transport services.

 

pre-billing returns    for each record
above 5,000    $ 0.05 post-billing returns    for each record
above 5,000    $ 025 Customer specified billing quality edits and automatic
correction    for each record
above 1 0,000    $ 0.01 reconciliation reports    monthly fee    $ 300.00 fraud
monitoring    monthly fee    $ 300.00      for each Customer
initiated change    $ 150.00

 

All fees based on record counts relate to record counts in a calendar month.

 

13